DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s image processing apparatus including a first processor and a first memory cooperating to act as:
 	- a storing unit configured to store user information about users each given any one of an authority of shared office administrator, an authority of tenant administrator, and an authority of a general user belonging to a tenant; and
 	- a providing unit configured to provide, to a second user given the authority of tenant administrator from a first user having the authority of shared office administrator, a function of designating an allowable number of print sheets with respect to a tenant to which the second user belongs or a third user who belongs to the tenant to which the second user belongs,

 	Claims 2-8 depend from claim 1.
 	Claim 9, drawn to a control method for an image processing apparatus, and claim 10, drawn to a non-transitory computer-readable storage medium, similarly recite the allowable subject matter of apparatus claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent Application Publication 2005/0275868 (Higashiura et al.) discloses a multifunction printer in a print restrictions management system wherein an upper limit of allowed print count is set for each user requesting print jobs, the multifunction printer including (i) a schedule transmission requesting section for acquiring schedule information of the user; (ii) a print count predicting section for predicting, on the basis of the acquired schedule information, allowed print count assigned to the user, and the number of printed sheets, whether changing the upper limit of the allowed print count is required; and (iii) a settings change inquiry section for inquiring a manager terminal of whether the manager terminal authorizes changing the upper limit of the allowed print count.
 	U.S. Patent Application Publication 2015/0186078 (Ozawa) discloses a system configured in which user information of a user requesting responsibility to be taken for a number of sheets and user information of a user requested to take responsibility for the .
Conclusion
This application is in condition for allowance except for the following formal matters: 
As set forth above, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436. The examiner can normally be reached Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D LEE/Primary Examiner, Art Unit 2677